 


 HR 360 ENR: To award posthumously a Congressional Gold Medal to Addie Mae Collins, Denise McNair, Carole Robertson, and Cynthia Wesley to commemorate the lives they lost 50 years ago in the bombing of the Sixteenth Street Baptist Church, where these 4 little Black girls’ ultimate sacrifice served as a catalyst for the Civil Rights Movement.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and thirteen 
H. R. 360 
 
AN ACT 
To award posthumously a Congressional Gold Medal to Addie Mae Collins, Denise McNair, Carole Robertson, and Cynthia Wesley to commemorate the lives they lost 50 years ago in the bombing of the Sixteenth Street Baptist Church, where these 4 little Black girls’ ultimate sacrifice served as a catalyst for the Civil Rights Movement. 
 
 
1.FindingsThe Congress Finds the following: 
(1)September 15, 2013, will mark 50 years since the lives of Addie Mae Collins, Denise McNair, Carole Robertson, and Cynthia Wesley were suddenly taken by a bomb planted in the Sixteenth Street Baptist Church in Birmingham, Alabama. 
(2)The senseless and premature death of these 4 little Black girls sparked The Movement that Changed the World. 
(3)On that tragic Sunday in September of 1963, the world took notice of the violence inflicted in the struggle for equal rights. 
(4)The fact that 4 innocent children lost their lives as they prepared for Sunday School shook the world’s conscience. 
(5)This tragedy galvanized the Civil Rights Movement and sparked a surge of momentum that helped secure the passage of the Civil Rights Act of 1964 and later the Voting Rights Act of 1965 by President Lyndon B. Johnson. 
(6)Justice was delayed for these 4 little Black girls and their families until 2002, 39 years after the bombing, when the last of the 4 Klansmen responsible for the bombing was charged and convicted of the crime. 
(7)The 4 little Black girls are emblematic of so many who have lost their lives for the cause of freedom and equality, including Virgil Ware and James Johnny Robinson who were children also killed within hours of the 1963 church bombing. 
(8)The legacy that these 4 little Black girls left will live on in the minds and hearts of us all for generations to come. 
(9)Their extraordinary sacrifice sparked real and lasting change as Congress began to aggressively pass legislation that ensured equality. 
(10)Sixteenth Street Baptist Church remains a powerful symbol of the movement for civil and human rights and will host the 50th anniversary ceremony on Sunday, September 15, 2013. 
(11)It is befitting that Congress bestow the highest civilian honor, the Congressional Gold Medal, in 2013 to the 4 little Black girls, Addie Mae Collins, Denise McNair, Carole Robertson, and Cynthia Wesley, posthumously in recognition of the 50th commemoration of the historical significance of the bombing of the Sixteenth Street Baptist Church. 
2.Congressional gold medal 
(a)Presentation authorizedThe Speaker of the House of Representatives and the President Pro Tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of Congress, of a gold medal of appropriate design to commemorate the lives of Addie Mae Collins, Denise McNair, Carole Robertson, and Cynthia Wesley. 
(b)Design and strikingFor purposes of the presentation referred to in subsection (a), the Secretary of the Treasury (referred to in this Act as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions to be determined by the Secretary. 
(c)Award of medalFollowing the award of the gold medal described in subsection (a), the medal shall be given to the Birmingham Civil Rights Institute in Birmingham, AL, where it shall be available for display or temporary loan to be displayed elsewhere, as appropriate.  
3.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck under section 2, at a price sufficient to cover the costs of the medal, including labor, materials, dies, use of machinery, and overhead expenses, and amounts received from the sale of such duplicates shall be deposited in the United States Mint Public Enterprise Fund.  
4.Status of medals 
(a)National medalsThe medals struck under this Act are national medals for purposes of chapter 51 of title 31, United States Code. 
(b)Numismatic itemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
